DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 7/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,588,744 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art discussed below discloses the concept of two separate controls on a handle, one controller being moveable in a longitudinal direction of the handle and the other controller being rotatable.
US 9,060,860 (Morris) discloses the concept of a handle having the combination of a longitudinally sliding actuator (42 or 240) and a rotatable wheel actuator (21), but the sliding actuator is always positioned distally to the rotating wheel (21).
USPAP 2013/0030519 (Tran et al.). discloses the concept of a handle having the combination of a longitudinally sliding member (52) and a rotatable wheel actuator (50), but the sliding member (52) functions only has an indicator and is always positioned proximally to the rotating wheel (50). 
USPAP 2012/0053574 (Murray, III et al.) discloses another handle in Figures 1-5 with a sliding actuator (112) and a rotatable wheel (150/ 450/ 550), but the sliding actuator (112) is always positioned proximally of the wheel (150).  
The prior art fails to disclose or render obvious the concept of a control member that moves in a longitudinal direction both distally and proximally relative to a rotatable control member that steers a sheath.  In other words, the prior art fails to disclose a handle wherein the region over which a sliding control member moves overlaps the position of the rotatable wheel actuator, such that both control members are actuatable by a single hand of a user.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SARAH W ALEMAN/Primary Examiner, Art Unit 3771